Title: To James Madison from Stephen Ranney, 4 June 1815
From: Ranney, Stephen
To: Madison, James


                    
                        Sir,
                        Cantonment Williams Vill 4th. June 1815
                    
                    For an officer of the Army to address the President of the United States on the subject of the propriety or impropriety of any measure which has constitutionally been adopted would I presume be deemed improper. My motive at this time being only to spread before the first Magistrate of the United States such pretention as I have expected would be sufficient to secure to me my continuance in the army on the peace establishment, but as these pretentions have proved unavailing after having spent all the best part of my life in the service of my country, permit me Sir, to hope & believe that I shall be justifyed in making the following statement of facts which can not be controverted. 1st. I enlisted into the army of the United States in the year 1777 at the age of fifteen, that I was in most of the principal actions fought during the revolutionary war. That I was honorably discharged the army as a sergeant with two badges of merit at the Peace of 1783. That in the year 1798 I received the appoint. of a captain in the army raised at that time that I recruited & took into the field a full company of men this army being disbanded, I again accepted the appointment of a capt. in the army raised in the year 1808. I took my recruiting station in July & in Novr. following completed my complement of men & took possession of the Forts at Salem Marble Head Cape Ann, and Newbury Port, in which command I continued from December 1808 to June 1813, when contrary to my wishes and most earnest request In lieu of joining the Regiment to which I belonged, I was ordered to superintend the recruiting District No. 1 at Boston. In the month of Janry. 1814 I joined my Regiment at Plattsburgh. Although the regiment have never since I joined it had an opportunity to meet the enemy in the field of battle (save the small affair at Lacole Mills) yet I have been as anxious to serve my country as those who have fought so bravely, indeed no officer in the army can bost of having been in more actions than myself & no officer in the army can boast of having recruited and fited for the field more men than I have. I have religiously been faithful to the cause of my country and have never been absent from my Post or command from the time I last entered the service, till the last winter when for the recovery of my health it became necessary a short time. It is however my misfortune to have belonged to the Division of the Army

under the command of genl. Izard whose conduct I am however very far from impeaching and to him I appeal as a witness to my exertions in disaplining the Regiment to which I belong.
                    I will not however trouble your Excellency any further. I now leave the Army and if your Excellency after taking my case into consideration shall find me worthy of any civil appointment the emmoluments of which might aid me in the support of my family it will be thankfully recieved & promptly attended to. As I have no settled place of residence A letter directed to John Hathorne Jun Esqr. Salem M.S. will find its way to me. I have the Honor to be sir, with high respect your Obt. Servt.
                    
                        Stephen RanneyLieut Coln.4th Infty
                    
                